    Case: 1:21-cv-00259-WAL-GWC Document #: 22 Filed: 08/16/21 Page 1 of 2




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

  Helen Shirley, Anisha Hendricks, Cristel
  Rodriguez, Josie Barnes, Arleen Miller, and           CIVIL NO. 1:21-cv-259
  Rosalba Estevez, Isidore Jules, John Sonson, and
  Virginie George, on behalf of themselves and all
  others similarly situated,

                         Plaintiffs,

                  v.

  Limetree Bay Ventures, LLC, Limetree Bay
  Terminals, LLC, and Limetree Bay Refining,
  LLC,

                         Defendants.

                        NOTICE TO THE COURT
    RE: CONTINUATION OF STAY OF VIRGIN ISLANDS CLASS ACTION SUITS

       Defendant Limetree Bay Refining, LLC, by undersigned counsel, respectfully notifies the

Court of the extension of the temporary stay in the above-entitled matter pursuant to the following

filing in the matter of In Re: Limetree Bay Services, LLC, et al., Case No. 21-32351, Limetree Bay

Refining, LLC v. Cotton, et al., Adv. Pro 21-3791, in the United States Bankruptcy Court for The

Southern District of Texas, Houston Division:

       1. Stipulation And Agreed Order Among The Debtor, The Official Committee Of

           Unsecured Creditors, And Certain Class Action Plaintiffs. Exhibit A.

                                             Respectfully submitted,




                                                1
   Case: 1:21-cv-00259-WAL-GWC Document #: 22 Filed: 08/16/21 Page 2 of 2




                                           BECKSTEDT & KUCZYNSKI LLP
                                           Attorneys for Limetree Bay Refining, LLC
                                           2162 Church Street
                                           Christiansted, St. Croix
                                           U.S. Virgin Islands 00820
                                           Tel: (340) 719-8086 / Fax: (800) 886-6831

DATED: August 16, 2021              By:    s/ Carl A. Beckstedt III, Esq.
                                           Carl A. Beckstedt III, Esq.
                                           VI Bar No. 684
                                           carl@beckstedtlaw.com




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this August 16, 2021, I caused to be electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System, which will send a notification
of such filing through the Notice of Electronic Filing to all parties through their counsel of
record.
                                              s/ Carl A. Beckstedt III




                                              2
